Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 6/25/2020.  Claims 1-21 are pending for examination, the rejection cited as stated below.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claim 1, limitation 1 recites “storing information that associates a recipient individually with at least a first destination, a second destination, and a third destination, the first destination being a first client and the third destination not being a client”.   Since “a recipient” is claimed to be associated with at least three destinations, and one of the destination is a client and another of the destination is a non-client, the limitations conflict with each other, since the three destinations are associated with three recipients instead of one recipient.  In addition, the relationship between the claimed “a recipient” and the recipients at the three destinations cannot be definitely determined.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any recipient(s) and any relationship.  Claims 2-21 are similarly rejected.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of US Patent 9749394 in view of White (US 2008103720).  As to claim 1, claims 1-12 of the patent discloses the claimed invention substantially, except for transmitting the alert to a second destination.  White discloses a concept to transmit an alert to a second destination ([0028], “an ordering physician or nurse can designate a primary contact mechanism (e.g., fax, email, SMS, MMS, computer-based alert, or the like) by which he or she desires to be notified of critical test results, as well as one or more backup contacts”).  Before the effective filing date of the invention, it would have been obvious to combine the patent with White.  The suggestion/modification of the .  Claims 2-21 are similarly rejected.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by White (US 20080103720).
As to claim 1, White discloses a method of transmitting an alert from a computer system participating in a data network with a plurality of clients and configured to communicate via the data network with a plurality of destinations, the computer system comprising at least one processor, a memory operatively coupled to at least one of the processors, and a computer-readable storage medium operatively coupled to at least one of the processors, the method comprising:
see 112 rejection and Examiner’s interpretation above.  See [0028], “an ordering physician or nurse can designate a primary contact mechanism (e.g., fax, email, SMS, MMS, computer-based alert, or the like) by which he or she desires to be notified of critical test results, as well as one or more backup contacts”, wherein the primary contact is equivalent to a first destination, and one or more backup contacts are equivalent to a second destinations; [0015]; [0017] wherein a reporting department or a hospital patient safety coordinator is a third destination which is not a client);
transmitting via the data network, to the first destination, first information that comprises an alert ([0028], the critical test results sent to the primary contact);
effectively simultaneously with transmitting the first information to the first client, transmitting to the second destination second information that comprises the alert (see 112 rejection and Examiner’s interpretation above.  See [0028], the critical test results sent to the backup contacts;  See also [0034]-[0035], “to:” and “cc:”; [0047], “The RC then clicks the "Send Message" button to send the composite laboratory results message (the data and the voice note) to the identified OC, the CC's and, preferably, one or more nurses.”);
receiving via the data network third information indicating that the first client has executed instructions to cause the first client to present the alert visually, on an electronic display directly coupled to the first client, at a first time, wherein the third information includes the first time and does not indicate whether the first client has received user input acknowledging receipt of the alert ([0015], “If the system cannot confirm that the second entity knows the result ( e.g., because the second entity has not provided the result, or has provided an incorrect value), the system notifies the first entity of this read-back discrepancy” indicating that the previously disclosed data do not contain whether the first device/client has received user input acknowledging receipt of the alert.  Alternatively, see figure 7, step [0017], “Preferably, messages that are not retrieved within a specified time period are subject to system escalation rules,  Any read-back discrepancies preferably are immediately sent to a reporting clinician, a reporting department, and to a hospital patient safety coordinator. Dynamic and periodic reports can be generated to determine read-back, reporting, and turnaround time compliance” wherein “turnaround time compliance” indicates that the time of receiving the third information is also received); and
in response to receiving the third information, storing in the computer-readable storage medium a record that the first information was presented by the first client, the record comprising the first time ([0017], “Preferably, messages that are not retrieved within a specified time period are subject to system escalation rules,  Any read-back discrepancies preferably are immediately sent to a reporting clinician, a reporting department, and to a hospital patient safety coordinator. Dynamic and periodic reports can be generated to determine read-back, reporting, and turnaround time compliance” wherein “turnaround time compliance” indicates that the time of receiving the third information is known and recorded).
	As to claim 8, see similar rejection to claim 1.
	As to claim 15, see similar rejection to claim 1.
As to claim 2, White disclose the method of claim 1, comprising:
waiting a predetermined time, immediately following transmission of the first information, during which no information is received indicating acknowledgement by the recipient of receipt of the alert from at least one of the first destination and the second destination; and consequent to elapsing of the predetermined time, transmitting via the data network, to a destination that is neither the first destination nor the second destination, fourth information associated with the alert ([0015], “If the system cannot confirm that the second entity knows the result ( e.g., because the second entity has not provided the result, or has provided an incorrect value), the system notifies the first entity of this read-back discrepancy”; [0017], “Preferably, messages that are not retrieved within a specified time period are subject to system escalation rules,  Any read-back discrepancies preferably are immediately sent to a reporting clinician, a reporting department, and to a hospital patient safety coordinator. Dynamic and periodic reports can be generated to determine read-back, reporting, and turnaround time compliance.”).
	As to claim 9, see similar rejection to claim 2.
	As to claim 16, see similar rejection to claim 2.
As to claim 3, White discloses the method of claim 2, wherein the fourth information indicates that the alert has not been acknowledged within the predetermined time (see citation in rejection to claim 2 above).
As to claim 10, see similar rejection to claim 3.
As to claim 17, see similar rejection to claim 3.
As to claim 4, White discloses the method of claim 2, wherein the destination that is neither the first destination nor the second destination is the third destination (see citation in rejection to claim 2 above, wherein the reporting department, or the hospital patient safety coordinator is the third destination).
As to claim 11, see similar rejection to claim 4.
As to claim 18, see similar rejection to claim 4.
As to claim 5, White discloses the method of claim 4, wherein the third destination is a computer system associated with a call center (see citation in rejection to claim 2 above, wherein the reporting department, or the hospital patient safety coordinator can be considered a call center).
As to claim 12, see similar rejection to claim 5.

As to claim 6, White discloses the method of claim 2, wherein the fourth information comprises the alert (see citation in rejection to claim 2, wherein “read-back discrepancy” indicates the alert information is also contained).
As to claim 13, see similar rejection to claim 6.
As to claim 20, see similar rejection to claim 6.
As to claim 7, White discloses the method of claim 2, wherein the destination that is neither the first destination nor the second destination is a computer system associated with a call center (see citation in rejection to claim 2 above, a computing system is implied in order to receive the report electronically).
As to claim 14, see similar rejection to claim 7.
As to claim 21, see similar rejection to claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449